                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:18 CV 117


 UNITED STATES OF AMERICA,


                       Plaintiff,

                v.
                                                                    ORDER
 129 RESERVOIR RIDGE DRIVE,
 CULLOWHEE, NC, Real Property more
 particularly described in a document at
 Book 1898, Pages 775-777 in the office of
 the Register of Deeds for Jackson County,
 NC,

                       Defendant.

       This matter is before the Court on the Motion to Substitute Party by Flagstar Bank,

FSB (“Flagstar”) (Doc. 19).

       Flagstar’s Motion states that “[t]he loan evidenced by the Note and secured by the

Deed of Trust has been transferred to Flagstar.” Id. at 2. Flagstar’s supporting brief,

however, provides that “[s]ervicing of the Note secured by the Deed of Trust has

transferred to Flagstar.” Br. (Doc. 20) at 2. The record is therefore unclear as to whether

Flagstar has obtained ownership of the debt or is servicing it on behalf of Chase, which had

previously represented it was the holder and owner of the Note and Deed of Trust.

       Accordingly, Flagstar is DIRECTED to provide, within ten (10) days of the entry

of this Order, clarification of its position regarding the loan. If Flagstar is not the
owner of the loan, its response should include authorities to support its position that a loan

servicer, and not the owner of a loan, would be the proper party to a civil forfeiture

proceeding.

                               Signed: May 3, 2019
